Yeager, J.,
concurring in the result.
I find myself in full accord with the result arrived at in the majority opinion, but with some of the statements in the opinion and syllabus I find myself in disagreement.
For convenience I shall, for the most part, refer to the syllabus points rather than the corresponding parts of the opinion.
It will be noted that one of the questions of controlling importance was that of whether or not certain statements claimed to have been made by the deceased were res gestee and on that account admissible. I agree that they were not admissible. I do not agree that the definition of res gestee contained in point 5 and pursued in points 7 and 8 of the syllabus is correct.
A definition of res gestee which has been approved by this court is quoted in the opinion as follows: “A statement to be admissible as a part of the res gestee must have been spontaneous and impulsive, and made at a time and under such circumstances as to induce the belief that it was not the result of reflection and premeditation.” Tongue v. Perrigo, 130 Neb. 564, 265 N. W. 737.
The majority opinion does not reject this rule but its effect is to narrow and restrict it. The effect of the rule of the opinion herein is to say that it is not enough that all the conditions contemplated by this definition shall be found to exist to render evidence admissible as a part of the res gestee, but in addition thereto .the court must be satisfied that those conditions flowed from shock. Under this definition the showing of shock, or evidence from which a reasonable inference thereof flows, becomes imperative as a foundation for the introduction of res gestee. The effect is further to make a pathological finding a prerequisite to the admission of statements as res gestee.
The term shock has been employed illustratively many times in opinions, and with that I find no fault, but seldom definitively as in the majority opinion. It appears that it was used definitively in Chesapeake & O. Ry. Co. v. Mears, 64 F. 2d 291. However in that opinion other definitive lan*335guage was used not employing this term. The other language referred to is contained in the majority opinion and will not be repeated here.
If I were inclined to restrict the definition of res gestas I would desire to use a word or words capable of some measure of definiteness in understanding and definition. Shock is not so capable. Within certain limits it has an understanding by laymen, within broader limits it is understood by men of special training such as the medical man, the psychiatrist and psychologist, but it baffles even the scientist and the lexicographer in inclusive and exclusive definition. With its inexactitude of meaning it should not be written info legal definition to confound the legal profession and the courts.